DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.
 

Status of the Claims
The amendment received on 18 August 2022 has been acknowledged and entered.
Claims 1, 24, 26, and 27 have been amended.
No new claims have been added.
Claims 1-27 are currently pending.

Response to Amendments and Arguments
Applicant's amendments filed 18 August 2022, with respect to the objection to claim 26  have been fully considered and are persuasive. Thus, the objection to claim 26 has been withdrawn.
Applicant's arguments filed 18 August 2022 with respect to the rejection of claims 1-23 and 26-27 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, pages 9-10) that the currently presented claims should be patent-eligible at least under Alice guideline, step 2A. The claimed disclosure involves physical components such as environmental sensor and air conditioner, which should be patent eligible under step 2A, prong 1. Measurements are taken from the environmental sensor, and the air conditioner is used to cool and disinfect the space for a reservation in a future time. Furthermore, the estimation of air quality in the future time also includes consideration on whether other reservation between the time the air quality is estimated and the time to be reserved. The estimated results of different spaces are displayed for user to select, and once the selection of space to reserve the space is made, the ventilation would activated to at a scheduled time before the reserved time. The applicant respectfully submits that such implementation should be patent eligible under step 2A, prong 2, where the claim languages are directed to practical application of reserving a space based on air quality at future time. Consideration of amendment and withdrawal of claim rejection are kindly requested.
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that Applicant’s claims do not integrate the judicial exception into practical application by providing a technical improvement to a technical problem.  Instead, Applicant appears to be referencing a business solution to a business problem in the hospitality/reservation business by using the generic processor as a tool to implement the abstract idea.  For instance, Applicant  has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  The specification does not show how estimating, based on a reserved status, the air quality within a space is an improvement to the overall performance of the system or another technology.  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant’s arguments, see REMARKS, pages 10-14, filed 18 August 2022, with respect to the rejection of claims 1-23 and 26-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-23 and 26-27 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 26 and 27, it is unclear what is meant by “the Examiner is unable to determine from the claims language, “air quality includes concentrations of pollutants in the air in the space.”  The closest recitation is shown below. 
The Specification, page 19, paragraph 4, recites:
The space 3 also includes an air environmental monitor 31U. The air environmental monitor 31U, which detects constituents contained in air in the space 3, measures concentrations of PM2.5 and PM10, carbon dioxide, and volatile organic compounds. The air environmental monitor 31U may also measure the temperature and the humidity. The air environmental monitor 31U may not necessarily measure all of the above-described constituents or may measure other constituents. If the air environmental monitor 31U measures the temperature and the humidity, the provision of the temperature sensor 31P and the humidity sensor 310 may be omitted.

The instant specification, page 19, paragraph 4, discloses a list of constituents as shown above.  However, one such constituent, carbon dioxide, is not considered a pollutant.  Nor is the list of constituents recited as being “air qualities.”
Further, the Specification, on page 28, paragraph 4 through page 29, paragraph 3, discloses FIG. 10 (shown below) as showing air qualities ranging from good to poor.

    PNG
    media_image1.png
    444
    457
    media_image1.png
    Greyscale

Claims 2-23, depend from indefinite claim 1 and incorporates claim 1's indefiniteness issue via that dependency; and claims 25 incorporates claim 24's indefiniteness issue via that dependency.  Claims 2-23 and 25 do not remedy the indefiniteness issue. Therefore, claims 2-23 and 25 are indefinite for that reason.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 1-23 are directed to an apparatus (i.e., a machine); Claim 26 is directed to a management system (i.e., a machine); and Claim 27 is directed to a non-transitory computer readable medium (i.e., a manufacture).  Therefore, Claims 1-23 and 26-27 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claims 1, 26, and 27 substantially recite: receive/receive/receiving a plurality of conditions requested by a user, wherein the conditions include a start time for a reservation of a space in a future time; obtain/obtain/obtaining environmental data concerning air quality within a space, wherein the air quality includes centration of pollutants in the air in the space; estimate/estimate/estimating an air quality within the space at the start time of a reservation to be made for the space based on the amount of blank time prior to the start during which the space is free of any reservation and capability of air conditioner installed in the space; displaying the space with the estimated air quality at the requested start time of the reservation for selection; set/set a special option selected by the user as a space to be reserved; performing an operation of an air conditioner installed in the space and an operation of disinfection of the space upon a confirmation on the reservation of the space. 
Independent claims 1, 26, and 27 as a whole recites a method or organizing human activity and/or a mental process. The limitation of Independent Claims 1, 26, and 27 of estimate/estimate/estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions) but for the recitation of generic computer components. That is, other than reciting “an apparatus,” “memory,” “program,” “a processor,” and “an air environmental sensor “ in claim 1; “a management system,” “memory,” “processor,” and “an air environmental sensor “ in claim 26; and “computer-readable medium,” “program,” “processor,” and “an air environmental sensor “ in claim 27, nothing in the claim element precludes the step from practically being performed by Commercial or Legal Obligations.  For example, but for the “apparatus,” “memory,” “program,” “processor,” and “an air environmental sensor “ in context of claim 1; “a management system,” “memory,” “processor,” and “an air environmental sensor “ in the context claim 26; and “computer-readable medium,” “program,” “processor,” and “an air environmental sensor “ in the context of claim 27 encompasses the user performing the estimating steps. The mere recitation of a generic computer (i.e. Claim 1’s “apparatus,” “memory,” “program,” and “processor” ; claim 26’s “management system,” “memory,” and “processor”; and claim 27’s “computer-readable medium,” “program,” and “processor”) does not take the claims out of the Certain Methods of Organizing Human Activity grouping (i.e. Commercial or Legal Obligations).  
Further, the limitations estimate/estimate/estimating, based on a reservation status, an air quality within a space at a start time of a reservation to be made for the space, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by the human mind (including observations, evaluations, judgments, and opinions).  That is, other than reciting “an apparatus,” “memory,” “program,” “a processor,” and “an air environmental sensor “ in claim 1; “a management system,” “memory,” “a processor,” and “an air environmental sensor “ in claim 26, and “a computer-readable medium,” “a program,” “a processor,” and “an air environmental sensor “ in claim 27, nothing in the claim element precludes the step from practically being performed by the human mind. For example, but for the “apparatus,” “memory,” “program,” “processor,” and “computer-readable medium,” “a program,” “a processor,” and “an air environmental sensor “ in claim 1; “management system,” “memory,” “processor,” and “computer-readable medium,” “a program,” “a processor,” and “an air environmental sensor “ in claim 26, and “computer-readable medium,” “a program,” “a processor,” and “an air environmental sensor “ in claim 27, estimate/estimate/ estimating in the context of the claims encompass guessing/estimating an air quality within a space at a start time of a reservation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Accordingly, the claims recite an abstract idea.    

Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements, “an apparatus,” “memory,” “program,”  “a processor,” and “an air environmental sensor “; claim 26 recites the additional elements, “a management system,” “memory,” “a processor,” and “an air environmental sensor “; and claim 27 recites the additional elements “computer-readable medium,” “a program,” “a processor,” and “an air environmental sensor “ to perform the “receiving,” “obtaining,” “estimating,” “displaying,” “set” and “performing” steps.  The claimed computer components in the steps of claims 1, 26, and 27 are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “apparatus,” “system,” “memory,” “program,” “processor,” and “an air environmental sensor“ performing generic computer functions of “receiving,” “obtaining,” “estimating,” “displaying,” “set,” and “performing”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (i.e. “an apparatus,” “memory,” “program,” “a processor,” and “an air environmental sensor “in claim 1, “a management system,” “memory,” “a processor,” and “an air environmental sensor “ in claim 26, and “computer-readable medium,” “a program,” “a processor,” and “an air environmental sensor “ in claim 27). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (“an apparatus,” “memory,” “program,” “a processor,” and “an air environmental sensor “ in claim 1, “a management system,” “memory,” “a processor,” and “an air environmental sensor“ in claim 26, and “computer-readable medium,” “a program,” “a processor,” and “an air environmental sensor“ in claim 27).  Further, the additional element of the “processor” for receiving a plurality of conditions requested by a user; and obtaining environmental data concerning an air quality within a space is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)).  Still further, the additional element of “an air environmental sensor” for obtaining environmental data concerning an air quality is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)).  Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible.   

Step 2B
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using    the “an apparatus,” “memory,” “program,” “a processor,” and “an air environmental sensor “  in the context claim 1, “a management system,” “memory,” “a processor,” and “an air environmental sensor “ in the context of claim 26, and “computer-readable medium,” “a program,” “a processor,” and “an air environmental sensor “ in the context of claim 27 to perform the “receiving,” “obtaining,” “estimating,” “displaying,” “set,” and “performing” steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the “receiving,” “obtaining,” “estimating,” and “displaying” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the “estimating” is well understood, routine, and conventional because the specification has demonstrated the system (including a CPU) that can be used for receiving, obtaining, estimating and displaying as described on page 21, lines 2-10; and FIGS 3, 4, 5 for displays).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are patent ineligible.
As per dependent claims 2-21 and 23, the limitations merely narrow the previously recited abstract limitations.  For example, dependent claim 2 recites space is closed for an exterior.  Dependent claim 3 recites if air quality selected does not satisfy a predetermined standard, another space is selected as an option.  Dependent claim 4 recites if option is not found, another space is selected as an option.  Dependent claim 5 recites the condition is a time to be taken to reach a space.  Dependent claim 6 recites the time is changeable.  Dependent claim 7 recites if option is not found in the location, another space is selected.  Dependent claim 8 recites when a specific location is selected, a space disposed in the specific location is selected.  Dependent claim 9 recites if air quality does not satisfy a predetermined standard, another location linked to the specific location is selected as an option.  Dependent claim 10 recites if air quality does not satisfy a predetermined standard, a space in another location that satisfies a condition is selected as an option.  Dependent claim 11 recites the condition is a time to be taken to reach a location. Dependent claim 12 recites the time is changeable according to the location.   Dependent claim 13 recites the estimated air quality is displayed.  Dependent claim 14 recites the estimated air quality is displayed according to the space.  Dependent claim 15 recites a symbol is displayed in a different mode according to air quality.  Dependent claim 16 recites an unavailable space is displayed in a different mode from an available space.  Dependent claim 17 recites when a space does not satisfy a predetermined standard of the air quality, the user is informed that a ventilation sound is likely to occur.  Dependent claim 18 recites a space does not satisfy a predetermined standard of the air quality, an instruction to increase a ventilation level is provided.  Dependent claim 19 recites the air quality is estimated based on a time difference.  Dependent claim 20 recites the air quality is estimated according to the performance of ventilation.  Dependent claim 21 recites the air quality is estimated according to the performance of air conditioning.  Dependent claim 23 recites the air quality at a start time of the next reservation for the selectee option is selected.  
As per dependent claim 22, the recitation ”the air quality is estimated by using a value”  is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a sensor” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki et al. (JP 2016027293 A) in view of Aliakseyeu et al. (WO 2012160467 A1) and Li et al. (CN 106500253 A).
As per claim 24, Naoyuki et al. discloses a room comprising: 
a skeleton that forms a space which is closed for an exterior ([0133] bedroom, living room, Japanese-style room); 
a facility that improves an air quality within the space ([0404] controller in the house); and 
an informing device that estimates a time required for the air quality to satisfy a predetermined standard and that outputs information indicating the estimated time ​([0122]-[0123],[0129])The "air-conditioning control speed" is information for calculating required time information indicating the time required for each operation mode of the air conditioner 200 in order to cause the current indoor temperature to reach the set temperature set in the air conditioner 200. The "air-conditioning control speed" is, for example, a time required to increase or decrease the indoor temperature by 1 degree in each operation mode of the air conditioner 200, and the value is set by the constructor of the system in advance.  ​In the example of FIG. 8, the "air-conditioning control speed" in the row of the AC-001 is 5 minutes in the case of the eco-mode, and is 4 minutes in the case of the normal mode, and is three minutes in the case of the powerful mode.. At this time, the required time information is calculated by the product of the absolute value of the difference between the indoor temperature and the set temperature and the air-conditioning control speed.  ​For example, when the indoor temperature is increased from 16 degrees to 20 degrees in the model number AC-001 air conditioner, the required time in the eco-mode is 20 minutes calculated as/16 to 20/× 5 = 20, and the required time in the normal mode is 16 minutes calculated as/16 to 20/× 4 = 16, and the required time in the powerful mode is 12 minutes calculated as/16 to 20/× 3 = 12.
Naoyuki et al. does nor explicitly disclose, however, Aliakseyeu et al. discloses, 
outputs information indicating the estimated time to inform users at the exterior of the space (FIG. 3, shows a user interface capable of displaying an estimated time outside of the room). Also see page 3, 6th paragraph thru page 4, line 2, The historical and/or current sensor data may relate to at least one tangible and/or intangible measurement. The at least one tangible measurement may be indicative of the number and/or type of luminaires, furniture, computer equipment and/or windows. The at least one intangible measurement may be indicative of the noise level, light level, temperature, air quality, humidity, air and/or condition level); also see page 4, 2nd ¶ The disclosed embodiments thus provide means to understand the past, the present and the predicted future of an environment (tangible aspects) and the atmosphere (intangible aspects); and page 10, lines 1-5, Properties such as scaling, weighting, or different details levels may be applied to both the sensor matrix (or vector) and the preference/activity matrix (or vector). Feedback in this respect could be timed, thereby enabling the control device 100 to provide the recommendation that a certain physical environment (say, "Room number: 123") will be suitable for a certain activity (say, "Activity: Reading") for two hours or in two hours, see Fig. 3 and the description thereof.)  
The Examiner notes that while FIG. 3 does not show an air quality, one of ordinary skill in the art would understand that since the at least one intangible measurement may be indicative of noise level, audio level, light level, temperature, air quality, humidity, and/or air conditioning level, the user interface is capable of showing air quality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air control system of Naoyuki et al. to providing a recommendation for at least one physical environment based on a user’s preference as taught by Aliakseyeu et al. for easily locating spaces that suit the users'  intangible and personal needs (Abstract).
Naoyuki et al. in view of Aliakseyeu et al. does not explicitly disclose, however, Li et al. discloses:
wherein the air quality includes concentration of pollutants in the air in the space (page 3, 12th ¶, In the environment display panel of the present invention, on one hand, the air quality evaluation result of the guest room can be displayed in real time, so that the user can simply, clearly and visually know that the PM2.5 in the guest room exceeds the standard or reach the standard, and on the other hand, the user demand can be known to prompt the user to open or close the air purification device); (page 3, last ¶, the guest room F environment data acquisition device A1 is used for detecting the temperature, humidity and/or PM2.5 concentration data of the guest room F and uploading the data to the server B; and (page 4, 7th ¶, As shown in FIG. 2, the environment display panel C is configured to receive a PM2.5 data signal of the server B and to feed back evaluation information that the PM2.5 exceeds the standard or reach the standard, and the environment display panel C is further provided with a button G used for reminding a customer to open and close the air purification device E, so that on one hand, the guestroom F air quality evaluation result can be displayed in real time, a user can simply, clearly and visually know that the PM2.5 in the guest room F exceeds the standard or reaches the standard, and on the other hand, the user requirement can be known to prompt the user to open or close the air purification device E).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air control system of Naoyuki et al. in view of Aliakseyeu et al. control system to include displaying the detection evaluation of air quality including PM2.5 concentration data as taught by Li et al. in order to adjust the current air quality parameter to the target parameter requested by the user  (Abstract).

As per claim 25, Naoyuki et al. . in view of Aliakseyeu et al. Li et al. discloses the room according to Claim 24.  
Naoyuki et al. does not further disclose, however, Hiroshi et al. discloses:
wherein the time is provided according to the air quality within the space which is estimated based on a reservation status ([0035]  When there are a plurality of extraction units 16 and recommended conference rooms, for each of these recommended conference rooms, a room temperature prediction unit 17 that predicts the room temperature of the start date and time that the user wants to use, a room temperature setting value, and a room temperature prediction value); and [0039] Here, as a result of the prediction, it is assumed that the room temperature of the recommended conference room 1 on the start date and time of use is predicted to be 25.5 ° C., and the room temperature of the recommended conference room 3 on the start date and time of use is predicted to be 26.5 ° C).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naoyuki et al. to include displaying the air quality based on reservation status as taught by Hiroshi et al. for homes used as rental properties since the claimed is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Prior Art Discussion
As per Independent claims 1, 26, and 27, the recited prior art does not explicitly disclose or fairly teach the subject matter as claimed.  Specifically, the following prior art discloses:
1) Hiroshi et al. (JP 2017-091293 A) discloses a reservation system with a free time/idle time calculation part for calculating a total of free/idle times sandwiched with time zones for which the conference room is reserved;
2) Abuelsaad et al. (US PG Pub. 2017/0161646 A1) discloses relocation of users based on user preferences; 
3) Naoyuki et al. (JP 2016027293 A) discloses a method and program for controlling terminal device in air conditioning control system with selectable operating mode according to time and charges; and 
4) Lunge et al. (US PG Pub. 2009/0053989) discloses interior air quality space and methods of designing and constructing same. 
	However, neither discloses for fairly teaches:
 	estimate the air quality within the space at the start time of the reservation to be made for the space based on amount of blank time prior to the start time during which the space is free of any reservation and capability of air conditioner installed in the space; and
 	display the space with the estimated air quality at the requested start time of the reservation for selection 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Endel et al. (US PG Pub. 2018/0204162 A1) discloses assigning spaces in a building based on comfort models. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628